DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed April 5, 2021, in response to the Office Action of October 6, 2020, is acknowledged and has been entered. Applicants elected without traverse Group IV and the species of method NOT further comprising detecting one or more biomarkers in claim 20. Claims 1-10, 14-20 are pending. Claims 1-10, 14-18 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claim 20 is withdrawn as being drawn to non-elected species. Claim 19 is currently under prosecution.

Claim Rejections - 35 USC § 102/ Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

2.	Claim(s) 19 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2012/021795, Williams et al, published February 2012.
Williams et al teach a method for the early detection and treatment of pancreatic cancer, the method comprising obtaining a biological sample from a subject, detecting expression of THBS2 in Table 1 in conjunction with CA19-9 in the sample, identifying the subject as having early pancreatic cancer, and treating the subject with surgery, radiation and/or monitoring [9]; [12]; [77]; [138-144]; claims 1-17, 19, 25-39, 41, 47-60). 
Although Williams et al teach and anticipate all of the claimed limitations, and explicitly teach combining Table 1 biomarkers including THBS2 with CA-19 for early pancreatic cancer diagnosis and curative treatment, Williams et al does not exemplify treatment of the patients after pancreatic cancer diagnosis with CA19-9 and THBS2 expression detection.
Williams et al teach:
[0012] Sensitive detection of resectable disease is essential for the clinical utility of this indication. Prompt detection of pancreatic cancer increases the chances of diagnosis of curable disease. The diagnosis of pancreatic cancer is typically made radiographically by the finding of a mass within the pancreas, which often obstructs the pancreatic duct or biliary tree. However, imaging can be invasive and costly. A blood test that determines which patients require follow-up, including diagnostic imaging, would benefit the patients and simplify the diagnosis.

[0077] In still another aspect, a method is provided for diagnosing pancreatic cancer, the method including detecting, in a biological sample from an individual, the tumor marker CA 19-9 in addition to biomarker values that each correspond to a biomarker on a panel of biomarkers selected from the group of panels set forth in Table 1 wherein a classification of the combined CA 19-9 and biomarker values indicates that the individual has pancreatic cancer.
[0109] Table 1, Col. 2 sets forth the findings obtained from analyzing hundreds of individual blood samples from pancreatic cancer cases, and hundreds of equivalent individual blood samples from GI and normal controls… Since 823 protein measurements were made on each sample, and several hundred samples from each of the disease and the control populations were individually measured, Table 1, Col. 2 resulted from an analysis of an uncommonly large set of data. The measurements were analyzed using the methods described in the section, "Classification of Biomarkers and Calculation of Disease Scores" herein. Table 1, Col. 2 lists the 65 biomarkers found to be useful in distinguishing samples obtained from individuals with pancreatic cancer 
Williams et al teach motivation for detecting additional biomarkers with CA19-9 to improve sensitivity, specificity, and/or AUC for detecting pancreatic cancer:
[0134] Cancer associated antigen 19-9 (CA 19-9) is a known blood marker for pancreatic cancer. The reported sensitivity and specificity of CA 19-9 for pancreatic cancer are 80 to 90 percent, respectively. However, these values are closely related to tumor size. The accuracy of CA 19-9 to identify patients with small surgically resectable cancers is limited. CA 19-9 requires the presence of the Lewis blood group antigen (a glycosyl transferase) to be expressed. Among individuals with a Lewis-negative phenotype (an estimated 5 to 10 percent of the population), CA 19-9 levels are not a useful tumor marker. The specificity of CA 19-9 is also limited. CA 19-9 is frequently elevated in patients with various benign pancreaticobiliary disorders. The degree of elevation of CA 19-9 (both at initial presentation and in the postoperative setting) is associated with long-term prognosis. Furthermore, in patients who appear to have potentially resectable disease, the magnitude of the CA 19-9 level can also help to predict the presence of radiographically occult metastatic disease as well. Serial monitoring of CA 19-9 levels is useful to follow patients after potentially curative surgery and for those who are receiving chemotherapy for advanced disease. Rising CA 19-9 levels usually precede the radiographic appearance of recurrent disease, but confirmation of disease progression should be pursued with imaging studies and/or biopsy. Testing of biomarker levels in combination with CA 19-9 may, for example, 
Williams et al teach treating and monitoring patients diagnosed with early pancreatic cancer by detecting expression of CA19-9 and THBS2 in Table 2:
[0138] In various exemplary embodiments, methods are provided for diagnosing pancreatic cancer in an individual by detecting one or more biomarker values corresponding to one or more biomarkers that are present in the circulation of an individual, such as in serum or plasma, by any number of analytical methods, including any of the analytical methods described herein. These biomarkers are, for example, differentially expressed in individuals with pancreatic cancer as compared to individuals without pancreatic cancer. Detection of the differential expression of a biomarker in an individual can be used, for example, to permit the early diagnosis of pancreatic cancer, to distinguish between a benign and malignant mass (such as, for example, a mass observed on a computed tomography (CT) scan, MRI or ultrasound), to monitor pancreatic cancer recurrence, or for differential diagnosis from other clinical conditions such as acute or chronic pancreatitis (or both), pancreatic obstruction, GERD, gallstones, or abnormal imaging later found to be benign.
[0139] Any of the biomarkers described herein may be used in a variety of clinical indications for pancreatic cancer, including any of the following: detection of pancreatic cancer (such as in a high-risk individual or population); characterizing pancreatic cancer (e.g., determining pancreatic cancer type, sub-type, or stage), such as by distinguishing between pancreatic cancer (pancreatic cancer) and acute or chronic pancreatitis (or both), pancreatic obstruction, GERD, gallstones, or abnormal imaging later found to be benign and/or between adenocarcinoma and other malignant cell types (or otherwise facilitating histopathology); determining whether a pancreatic mass is benign or a malignant pancreatic tumor; determining pancreatic cancer prognosis; monitoring pancreatic cancer progression or remission; monitoring for pancreatic cancer recurrence; monitoring metastasis; treatment selection; monitoring response to a therapeutic agent or other treatment; stratification of individuals for endoscopic ultrasound (EUS) screening (e.g., identifying those individuals at greater risk of 
[0140] As an example of the manner in which any of the biomarkers described herein can be used to diagnose pancreatic cancer, differential expression of one or more of the described biomarkers in an individual who is not known to have pancreatic cancer may indicate that the individual has pancreatic cancer, thereby enabling detection of pancreatic cancer at an early stage of the disease when treatment is most effective, perhaps before the pancreatic cancer is detected by other means or before symptoms appear. Over-expression of one or more of the biomarkers during the course 
[0141] Detection of any of the biomarkers described herein may be particularly useful following, or in conjunction with, pancreatic cancer treatment, such as to evaluate the success of the treatment or to monitor pancreatic cancer remission, recurrence, and/or progression (including metastasis) following treatment. Pancreatic cancer treatment may include, for example, administration of a therapeutic agent to the 
[0142] As a specific example, the biomarker levels for any of the biomarkers described herein can be determined in pre-surgery and post-surgery (e.g., 2-8 weeks after surgery) serum or plasma samples. An increase in the biomarker expression level(s) in the post-surgery sample compared with the pre-surgery sample can indicate progression of pancreatic cancer (e.g., unsuccessful surgery), whereas a decrease in the biomarker expression level(s) in the post- surgery sample compared with the pre-surgery sample can indicate regression of pancreatic cancer (e.g., the surgery successfully removed the pancreatic tumor). Similar analyses of the biomarker levels can be carried out before and after other forms of treatment, such as before and after radiation therapy or administration of a therapeutic agent or cancer vaccine.

[0144] In addition to testing biomarker levels as a stand-alone diagnostic test, biomarker levels can also be done in conjunction with radiologic screening. In addition to testing biomarker levels as a stand-alone diagnostic test, biomarker levels can also be done in conjunction with relevant symptoms or genetic testing. Detection of any of the biomarkers described herein may be useful after pancreatic mass has been observed through imaging to aid in the diagnosis of pancreatic cancer and guide 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to detect expression of CA19-9 with THBS2 in a patient sample, diagnose pancreatic cancer when detected, and administer treatment to the patient such as surgery or monitoring. One would have been motivated to because Williams et al explicitly suggest doing so to provide early diagnosis of pancreatic cancer for curative treatment and to improve sensitivity, specificity, and/or AUC for detecting pancreatic cancer over CA19-9 alone. One of ordinary skill in the art would have a reasonable expectation of success detecting expression of CA19-9 with THBS2 for pancreatic cancer diagnosis and treatment given Williams et al teach CA19-9 is a known biomarker for pancreatic cancer diagnosis and demonstrate THBS2 is an upregulated biomarker diagnostic of pancreatic cancer. Williams et al teach both biomarkers diagnose pancreatic cancer and the biomarkers are reasonably expected to function together in the diagnosis of pancreatic cancer needing curative treatment and monitoring as taught, suggested, and demonstrated by Williams et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-77 of copending Application No. 16/629,264 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and reference application are claiming methods of detecting CA19-9 and THBS2 in a biological sample from a subject, diagnosing the subject as having pancreatic cancer, and treating the pancreatic cancer with surgery.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.	Conclusion: No claim is allowed.



5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/Laura B Goddard/           Primary Examiner, Art Unit 1642